Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Drawing objections in the Office action of 07/15/2021 are withdrawn. 
Claim rejections under 35 U.S.C. § 112 in the Office action of 07/15/2021 are withdrawn. 
  
Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive.
For claim 1, amended new limitations are rejected as given below in the rejection.
For claim 13, applicant’s argument that Binder does not discloses the limitation “a first gap circumscribing the head (126) of the back-up ring (34) between an exterior surface of the head (126) of the back-up ring (34) and an interior surface (186) of the annular lip (184) of the jacket.” Binder discloses the limitation as shown below in the annotated exploded view of Figure 1, which is self-explanatory. Applicant's argument is not persuasive.    
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 13, 16, and 18-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anyticipated by US 2013-0043661 (Binder et al). Based on the claim language, limitations have been interpreted as best able. For simplicity, wherever possible, applicant’s reference numerals are used. Claimed features are shown in annotated Figure 1 of Binder, but similar features are applicable to Figures 2-4 of Binder. Claim(s) is/are rejected as shown below. 
As to claim 1, Binder discloses a seal assembly (Figures 1-4) for a high pressure pump, comprising: 
a back-up ring (32, 34 in Figure 1; 66 in Figures 2-4) having a body comprising a head and an extension extending from the head (body of the backup ring defines the “body”; head 126 and extension 128 are as shown below in Figure 1), wherein the extension includes an interior surface 202 that extends axially away from and radially inwardly from the head (as shown below); and
a spring energized seal (36) having a jacket (as shown below) having a sealing portion (portion of 36 that surrounds the spring cavity 59 defines the sealing portion) with an annular spring 38 disposed within the sealing portion of the jacket (Figures 1-4), wherein the annular spring 38 is not directly adjacent to the backup spring (back-up ring  to the backup spring);  
wherein at least a portion of the jacket fits around the extension of the back-up ring (Figure 1-4) and 
wherein the jacket comprises an interior surface having a curved portion (as shown below, the interior surface of jacket has curved portions.)            



    PNG
    media_image1.png
    780
    817
    media_image1.png
    Greyscale



As to claim 2, Binder discloses the seal assembly of claim 1, wherein IDSES is less than or equal to 99% IDBUR (Figures 1-4 and as shown above.)  

As to claim 4, Binder discloses the seal assembly of claim 1, wherein the sealing portion of the spring energized seal 36 is adapted to contact a shaft 60 disposed within the seal assembly and a housing 58 in which the seal assembly is installed (Figures 1-4).  

As to claim 13, Binder discloses a seal assembly (Figures 1-4) for a high pressure pump, comprising: 
a spring energized seal 36 comprising: 
a jacket having a head formed at a first end 112 of the jacket (as shown above for claim 1, in the annotated Figure of Binder), an annular lip (56 and 55b, and as shown below) extending axially from the head 116 of the jacket (annular lip 56 extends from 116 toward 57; as shown in Figures 1-4), and a sealing portion (portion of 36 that surrounds the spring cavity 59 defines the sealing portion) formed at a second end 114 of the jacket at a distance from the first end 112 (Figures 1-4), wherein the sealing portion includes a spring portion (59; ¶ 0030); and 
an annular spring 38 disposed within the spring portion; 
a back-up ring (32, 34 in Figure 1; 66 in Figures 2-4) having a body comprising a head formed at a first end 112 of the back-up ring and an extension extending from the head of the back-up ring (body of the backup ring defines the “body”; head 126 and extension 128 are as shown below in Figure 1); and  	a first gap circumscribing the head (126) of the back-up ring (34) between an exterior surface of the head (126) of the back-up ring (34) and an interior surface (186) of the annular lip (184) of the jacket (as shown below), wherein the annular spring (38)  to the backup spring.)  


    PNG
    media_image2.png
    832
    760
    media_image2.png
    Greyscale


As to claim 16, Binder discloses the seal assembly of claim 13, wherein the sealing portion of the jacket of spring energized seal is adapted to contact a shaft 60 installed within the seal assembly and a second gap is formed between the extension of the back-up ring and the jacket (second gap as shown above in the exploded view of Figure 1, in claim 13.)  

As to claim 18, Binder discloses the seal assembly of claim 13, wherein the first gap is adapted to allow the back-up ring to move in any radial direction relative to the spring energized seal (Figure 1 and as shown in the exploded view of Figure 1, the gap permits radial movement of 36, and this movement facilitates movement of back-up ring 34.)  

As to claim 19, Binder discloses the seal assembly of claim 16, further comprising a third gap established between the jacket and a housing in which the seal assembly is configured to be installed (gap between 114 and housing 58 defines the third gap, as shown above in Figure 1.)  

As to claim 20, Binder discloses the seal assembly of claim 19, further comprising a fourth gap established between the head of the back-up ring and the housing (gap between back-up ring 66 and housing 58 defines the fourth gap; Figures 2-4.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5-6, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013-0043661 (Binder et al) alone. Based on the claim language, limitations have been interpreted as best able. For simplicity, wherever possible, applicant’s reference numerals are used. Claimed features are shown in annotated Figure 1 of Binder, but similar features are applicable to Figures 2-4 of Binder. Claim(s) is/are rejected as shown below. 

As to claim 3, Binder discloses the seal assembly of claim 2, with IDses smaller than IDbur or IDbur greater than IDses, except for a range of values for IDses, wherein IDSES is greater than or equal to 85% IDbur. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have IDses greater than or equal to 85% IDbur, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having IDses greater than or equal to 85% IDbur would yield the expected result of effective sealing for the given environment. 

As to claim 5, Binder discloses the seal assembly of claim 1, with the interior surface of the back-up ring forms an angle with respect to a longitudinal axis, except for a range of values for the angle of is greater than or equal to 0.25°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle between the interior surface of the backup ring and the longitudinal axis is greater than or equal to 0.25°, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having the angle between the interior surface of the backup ring and the longitudinal axis is greater than or equal to 0.25° would yield the expected result of effective sealing for the given environment. 
  
As to claim 6, Binder discloses the seal assembly of claim 1, with the interior surface of the back-up ring forms an angle with respect to a longitudinal axis, except for a range of values for the angle of is less than or equal to 5°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle between the interior surface of the backup ring and the longitudinal axis is less than or equal to 5°, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having the angle between the interior surface of the backup ring and the longitudinal axis is less than or equal to 5° would yield the expected result of effective sealing for the given environment. 

As to claim 14, Binder discloses the seal assembly of claim 13, with the first gap has a radial width, WFG, and the seal assembly has an outer diameter, ODsA (Figure 1), except for WFG is less than or equal to 5% ODsa. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have WFG is less than or equal to 5% ODsa, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having WFG is less than or equal to 5% ODsa would yield the expected result of effective sealing for the given environment. 
  
As to claim 15, Binder discloses the seal assembly of claim 13, with the first gap has a radial width, WFG, and the seal assembly has an outer diameter, ODsA (Figure 1), except for WFG is less than or equal to 0.1 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have WFG is less than or equal to 0.1 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having WFG is less than or equal to 0.1 mm would yield the expected result of effective sealing for the given environment. 

Allowable Subject Matter
Claims 7-12 allowed.  	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675